DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11 of U.S. Patent No. 11,231,807. 

Present Application
US Patent 11231807
1. An electronic device comprising: 

a plurality of touch electrodes including a first transparent conductive material, 

the touch electrodes disposed in an active area of a touch screen of the electronic device, 

wherein the active area includes a plurality of display pixels of the touch screen; 

a plurality of conductive traces including an opaque conductive material, the plurality of conductive traces coupled to a touch circuitry of the electronic device and disposed in a border region of the electronic device, 

the border region distinct from the active area; and 

a plurality of resistors coupled between the plurality of touch electrodes and the plurality of conductive traces, 

the plurality of resistors including a second transparent conductive material, the plurality of resistors disposed in the border region of the electronic device, 


wherein: the plurality of resistors includes a first resistor and a second resistor; 

the first resistor has a portion with a first closed-figure geometry and the first resistor has a first resistance; and 




the second resistor has a portion with a second closed-figure geometry different from the first closed-figure geometry and has a second resistance different from the first resistance.

1. An electronic device, comprising: 

a plurality of touch electrodes including a first transparent conductive material, 

the touch electrodes disposed in an active area of a touch screen of the electronic device, 

wherein the active area includes a plurality of display pixels of the touch screen; 

a plurality of conductive traces including an opaque conductive material, the plurality of conductive traces coupled to a touch circuitry of the electronic device and disposed in a border region of the electronic device, 

the border region distinct from the active area; 


a plurality of resistors coupled between the plurality of touch electrodes and conductive traces, 

the resistors including a second transparent conductive material, the resistors disposed in the border region of the electronic device, each of the resistors having a same length and a same width, 


wherein: the plurality of resistors includes a first resistor and a second resistor, 

the first resistor has a first pattern and a first resistance, wherein the first pattern of the first resistor includes a first area not including the second transparent conductive material of the first resistor surrounded by the second transparent conductive material of the first resistor, and 

the second resistor has a second pattern different from the first pattern and a second resistance different from the first resistance.

10. The electronic device of claim 1, further comprising: an opaque mask disposed in the border region, wherein the opaque mask obscures the plurality of conductive traces and at least a portion of the plurality of resistors.

6. The electronic device of claim 1, further comprising an opaque mask disposed in the border region, wherein the opaque mask obscures the plurality of conductive traces and at least a portion of the plurality of resistors.



15. An electronic device comprising: 

a plurality of touch electrodes including a first transparent conductive material, the touch electrodes disposed in an active area of a touch screen of the electronic device, 


wherein the active area includes a plurality of display pixels of the touch screen; a plurality of conductive traces including an opaque conductive material, 

the plurality of conductive traces coupled to a touch circuitry of the electronic device and disposed in a border region of the electronic device, 

the border region distinct from the active area; and 




a plurality of resistors coupled between the plurality of touch electrodes and the plurality of conductive traces, 

the plurality of resistors including a second transparent conductive material, the plurality of resistors disposed in the border region of the electronic device, 


wherein: the plurality of resistors includes a first resistor having a first resistance and a second resistor having a second resistance different from the first resistance; the first resistor includes a first plurality of resistive segments, each of the first plurality of resistive segments having a closed-figure shape; the second resistor includes a second plurality of resistive segments, each of the second plurality of resistive segments having the closed-figure shape; and a first resistive segment of the first plurality of resistive segments and a first resistive segment of the second plurality of resistive segments have the same outer dimensions and different inner dimensions.

11. An electronic device, comprising: 

a plurality of touch electrodes including a transparent conductive material, the touch electrodes including first portions disposed in an active area of a touch screen of the electronic device, 

wherein the active area includes a plurality of display pixels of the touch screen; a plurality of conductive traces including an opaque conductive material, 

the plurality of conductive traces coupled to a touch circuitry of the electronic device and disposed in a border region of the electronic device, 

the border region distinct from the active area, 





the plurality of conductive traces coupled to the plurality of touch electrodes, 


wherein: the plurality of touch electrodes include second portions disposed in the border region of the electronic device, 



each second portion of the plurality of touch electrodes having a same length and a same width, a second portion of a first touch electrode has a first pattern and the first touch electrode has a first resistance, wherein the first pattern of the first touch electrode includes a first area not including the transparent conductive material of the first touch electrode surrounded by the transparent conductive material of the first touch electrode, and a second portion of a second touch electrode has a second pattern different from the first pattern and the second touch electrode has a second resistance different from the first resistance.




2. The electronic device of claim 1, wherein the portion with the first closed-figure geometry and the portion with the second closed-figure geometry have a same outer length and a same outer width.

3. The electronic device of claim 2, wherein the portion with the first closed-figure geometry and the portion with the second closed-figure geometry have a different inner length or a different inner width.

4. The electronic device of claim 1, wherein the portion with the first closed-figure geometry and the portion with the second closed-figure geometry have same outer dimensions and different inner dimensions.

5. The electronic device of claim 1, wherein the first resistor includes a plurality of patterned resistor segments, each of the patterned resistor segments including the first closed-figure geometry.

6. The electronic device of claim 5, wherein each of the plurality of patterned resistor segments of the first resistor has a same pattern with the same dimensions.

7. The electronic device of claim 5, wherein: the first resistor includes a first plurality of connection segments, each of the first plurality of connection segments between one of the plurality of patterned resistor segments and a first touch electrode of the plurality of touch electrodes; and a connection segment coupled between the plurality of patterned resistor segments and a first conductive trace of the plurality of conductive traces.

8. The electronic device of claim 7, wherein dimensions of each of the first plurality of connection segments are the same.

9. The electronic device of claim 7, wherein spacing between adjacent pairs of the first plurality of connection segments are equal and spacing between two adjacent pairs of the plurality of patterned resistor segments are equal.




11. The electronic device of claim 1, further comprising: touch sensing circuitry; wherein a first total resistance between a first touch electrode of the plurality of touch electrodes and the touch sensing circuitry is within a threshold amount of a second total resistance between a second adjacent touch electrode of the plurality of touch electrodes and the touch sensing circuitry.

12. The electronic device of claim 1, wherein the first closed-figure geometry or the second closed-figure geometry comprises a polygonal shape having a polygonal hole.

13. The electronic device of claim 12, wherein the polygonal shape is a rectangle.

14. The electronic device of claim 1, wherein the first transparent conductive material and the second transparent conductive material include indium tin oxide and the opaque conductive material includes copper.


























16. The electronic device of claim 15, wherein: the first resistor is coupled between a first touch electrode of the plurality of touch electrodes and a first conductive trace of the plurality of conductive traces such that first terminals of the first plurality of resistive segments couple separately to the first touch electrode and second terminals of the first plurality of resistive segments couple together to the first conductive trace.

17. The electronic device of claim 16, wherein the first touch electrode includes a plurality of touch electrode segments, wherein each of the first terminals of the first plurality of resistive segments couples to one of the plurality of touch electrode segments.

18. The electronic device of claim 15, wherein each of the first plurality of resistive segments having a closed-figure shape has the same outer dimensions and the same inner dimensions.

19. The electronic device of claim 15, wherein each of the first plurality of resistive segments having a closed-figure shape has the same outer dimensions, the same first inner dimension, and different second inner dimension.

20. The electronic device of claim 15, wherein a distance between the first plurality of resistive segments is the same as a distance between the second plurality of resistive segments.

2. The electronic device of claim 1, wherein the second pattern of the second resistor includes a second area not including the second transparent conductive material of the second resistor surrounded by the second transparent conductive material of the second resistor, wherein the second area has a different dimension than a dimension of the first area.

3. The electronic device of claim 1, wherein: the first resistor includes a plurality of electrically coupled patterned resistor segments, and each of the plurality of resistor segments of the first resistor has a same pattern.

4. The electronic device of claim 3, wherein: the plurality of resistor segments of the first resistor includes a first resistor segment, the first resistor segment including a first area not including the second transparent conductive material of the first resistor surrounded by the second transparent conductive material of the first resistor, the plurality of resistor segments of the first resistor includes a second resistor segment, the first resistor segment including a second area not including the second transparent conductive material of the first resistor surrounded by the second transparent conductive material of the first resistor, and dimensions of the first area and second area are the same.

5. The electronic device of claim 3, wherein a distance between each of the plurality of segments of the first resistor is the same as a distance between the first resistor and the second resistor.
















7. The electronic device of claim 1, wherein: the first resistor is coupled to a first touch electrode and a first conductive trace, the first touch electrode and the first conductive trace being a first distance apart, and the second resistor is coupled to a second touch electrode and second conductive trace, the second touch electrode and the second conductive trace being the first distance apart.

8. The electronic device of claim 1, wherein: the first resistor is coupled to a first conductive trace of the plurality of conductive traces, the first conductive trace having a third resistance, the second resistor is coupled to a second conductive trace of the plurality of conductive traces, the second conductive trace having a fourth resistance, the first resistance is greater than the second resistance, and the fourth resistance is greater than the third resistance.

9. The electronic device of claim 8, wherein a difference between the third resistance and fourth resistance is greater than a difference between a respective combined resistance of the first resistance and the third resistance and a respective combined resistance of the second resistance and fourth resistance.

10. The electronic device of claim 1, further comprising: a bond pad disposed in the border region of the electronic device, wherein the conductive traces are coupled to the touch circuitry via the bond pad, and a distance between the bond pad and the first resistor and a distance between the bond pad and the second resistor are different, wherein: the distance between the bond pad and the first resistor is less than the distance between the bond pad and the second resistor, and the first resistance is greater than the second resistance.







12. The electronic device of claim 11, wherein the second pattern of the second touch electrode includes a second area not including the transparent conductive material of the second touch electrode surrounded by the transparent conductive material of the second touch electrode, wherein the second area has a different dimension than a dimension of the first area.

13. The electronic device of claim 11, wherein: the first touch electrodes includes a plurality of electrically coupled patterned segments, and each of the plurality of segments of the first touch electrode has a same pattern.

14. The electronic device of claim 13, wherein: the plurality of segments of the first touch electrode includes a first segment, the first segment including a first area not including the transparent conductive material of the first touch electrode surrounded by the transparent conductive material of the first touch electrode, the plurality of segments of the first touch electrode includes a second segment, the first segment including a second area not including the transparent conductive material of the first touch electrode surrounded by the transparent conductive material of the first touch electrode, and dimensions of the first area and second area are the same.

15. The electronic device of claim 11, further comprising an opaque mask disposed in the border region, wherein the opaque mask obscures the plurality of conductive traces and at least a portion of the second portions of the plurality of touch electrodes.

16. The electronic device of claim 11, wherein: the first touch electrode is coupled to a first conductive trace of the plurality of conductive traces, the first conductive trace having a third resistance, the second touch electrode is coupled to a second conductive trace of the plurality of conductive traces, the second conductive trace having a fourth resistance, the first resistance is greater than the second resistance, and the fourth resistance is greater than the third resistance.

17. The electronic device of claim 16, wherein a difference between the third resistance and fourth resistance is greater than a difference between a respective combined resistance of the first resistance and the third resistance and a respective combined resistance of the second resistance and fourth resistance.

18. The electronic device of claim 11, further comprising: a bond pad disposed in the border region of the electronic device, wherein the conductive traces are coupled to the touch circuitry via the bond pad, and a distance between the bond pad and the first touch electrode and a distance between the bond pad and the second touch electrode are different, wherein: the distance between the bond pad and the first touch electrode is less than the distance between the bond pad and the second touch electrode, and the first resistance is greater than the second resistance.



Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1, 10, 15 of the present application overlap and encompass the scope of claims 1, 6, 11 of US Patent 11,231,807, and vice-versa.  Therefore, it would have been obvious to a person of ordinary skill to broaden the scope of claims 1, 6, 11 of US Patent 11,231,807 to that of claims 1, 10, 15 of the present application.  The motivation for doing so would have been to expand the scope of patent protection, and consequently, have more products in the industrial applicability which are patent protected.

Allowable Subject Matter
Subject to the Double Patenting rejection above, claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  
An electronic device comprising: a plurality of touch electrodes including a first transparent conductive material, the touch electrodes disposed in an active area of a touch screen of the electronic device, wherein the active area includes a plurality of display pixels of the touch screen; a plurality of conductive traces including an opaque conductive material, the plurality of conductive traces coupled to a touch circuitry of the electronic device and disposed in a border region of the electronic device, the border region distinct from the active area; and a plurality of resistors coupled between the plurality of touch electrodes and the plurality of conductive traces, the plurality of resistors including a second transparent conductive material, the plurality of resistors disposed in the border region of the electronic device, wherein: the plurality of resistors includes a first resistor and a second resistor;1 
the first resistor has a portion with a first closed-figure geometry and the first resistor has a first resistance; and the second resistor has a portion with a second closed-figure geometry different from the first closed-figure geometry and has a second resistance different from the first resistance.

As to claim 15, none of the prior art found by the Examiner discloses the claimed aspects of:  
An electronic device comprising: a plurality of touch electrodes including a first transparent conductive material, the touch electrodes disposed in an active area of a touch screen of the electronic device, wherein the active area includes a plurality of display pixels of the touch screen; a plurality of conductive traces including an opaque conductive material, the plurality of conductive traces coupled to a touch circuitry of the electronic device and disposed in a border region of the electronic device, the border region distinct from the acive area; and a plurality of resistors coupled between the plurality of touch electrodes and the plurality of conductive traces, the plurality of resistors including a second transparent conductive material, the plurality of resistors disposed in the border region of the electronic device, wherein: the plurality of resistors includes a first resistor having a first resistance and a second resistor having a second resistance different from the first resistance; the first resistor includes a first plurality of resistive segments, 2
each of the first plurality of resistive segments having a closed-figure shape; the second resistor includes a second plurality of resistive segments, each of the second plurality of resistive segments having the closed-figure shape; and a first resistive segment of the first plurality of resistive segments and a first resistive segment of the second plurality of resistive segments have the same outer dimensions and different inner dimensions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
07/13/2022






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Application 16/994515 Office Action mailed July 06, 2021.
        2 See Application 16/994515 Office Action mailed July 06, 2021.